                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GROUSE RIVER OUTFITTERS LTD,                     Case No. 16-cv-02954-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING IN PART AND
                                  13               v.                                       DENYING IN PART DEFENDANT’S
                                                                                            MOTION IN LIMINE 10
                                  14       ORACLE CORPORATION,
                                                                                            Re: ECF No. 316
                                  15                      Defendant.

                                  16

                                  17         Defendant Oracle Corp. moves to exclude “any new and undisclosed computations of [Grouse

                                  18   River’s] lost profits or out-of-pocket damages.”1 Plaintiff Grouse River Outfitters Ltd. filed an

                                  19   opposition,2 Oracle filed a reply,3 Grouse River filed a sur-reply,4 and the court held a hearing. For

                                  20   the reasons stated on the record at the hearing and below, the court grants in part and denies in part

                                  21   Oracle’s motion in limine.

                                  22

                                  23

                                  24

                                  25   1
                                        Def. Mot. – ECF No. 316. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Pl. Opp’n – ECF No. 318.
                                  27   3
                                           Def. Reply – ECF No. 324.
                                  28   4
                                           Pl. Sur-Reply – ECF No. 325.

                                       ORDER – No. 16-cv-02954-LB
                                   1   1. Governing Law

                                   2      “[Federal] Rule [of Civil Procedure] 26(a)(1)(A)(iii) requires the disclosure of ‘a computation

                                   3   of each category of damages claimed by the disclosing party.’” Hoffman v. Constr. Protective

                                   4   Servs., Inc., 541 F.3d 1175, 1179 (9th Cir. 2008). “Rule 26(e)(1)(A) requires disclosing parties to

                                   5   supplement their prior disclosures ‘in a timely manner’ when the prior response is ‘incomplete or

                                   6   incorrect.’” Id. “‘Rule 37(c)(1) gives teeth to these requirements by forbidding the use at trial of

                                   7   any information required to be disclosed by Rule 26(a) that is not properly disclosed.’” Id.

                                   8   (quoting Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)).

                                   9   “Under Rule 37, exclusion of evidence not disclosed is appropriate unless the failure to disclose

                                  10   was substantially justified or harmless.” Id. (citing Yeti by Molly, 259 F.3d at 1106). “[This]

                                  11   portion of Rule 37 . . . has been described as a ‘a self-executing, automatic sanction to provide a

                                  12   strong inducement for disclosure of material.’” Id. at 1180 (quoting Yeti by Molly, 259 F.3d at
Northern District of California
 United States District Court




                                  13   1106). “The implementation of the sanction is appropriate ‘even when a litigant’s entire cause of

                                  14   action will be precluded.’” Id. (internal brackets and ellipsis omitted) (quoting Yeti by Molly, 259

                                  15   F.3d at 1106). “The theory of disclosure under the Federal Rules of Civil Procedure is to

                                  16   encourage parties to try cases on the merits, not by surprise, and not by ambush.” Ollier v.

                                  17   Sweetwater Union High Sch. Dist., 768 F.3d 843, 862 (9th Cir. 2014).

                                  18      “Computation of each category of damages,” as used in Rule 26, “contemplates some analysis

                                  19   beyond merely setting forth a lump sum amount for a claimed element of damages.” Silver State

                                  20   Broad., LLC v. Beasley FM Acquisition, No. 2:11-CV-01789-APG-CWH, 2016 WL 320110, at *2

                                  21   (D. Nev. Jan. 25, 2016) (citing City and Cty. of San Francisco v. Tutor-Saliba Corp., 218 F.R.D.

                                  22   219, 221 (N.D. Cal. 2003) and other cases), aff’d, 705 F. App’x 640 (9th Cir. 2017). A party

                                  23   cannot satisfy its Rule 26 obligation to provide a “computation of each category of damages”

                                  24   simply by producing to the other side the documents or figures the disclosing party claims support

                                  25   its damages claims. “Rule 26(a) . . . requires Plaintiffs to disclose their ‘computation’ of lost

                                  26   profits, and cases have rejected the claim that the mere possession of raw financial data by the

                                  27   opposing party satisfies Rule 26.” Bennion and Deville Fine Homes Inc. v. Windermere Real

                                  28   Estate Servs. Co., No. ED CV 15-01921-DFM, 2018 WL 4802011, at *6 (C.D. Cal. July 17, 2018)

                                       ORDER – No. 16-cv-02954-LB                         2
                                   1   (quoting Spin Master, Ltd. v. Zobmondo Entm’t, LLC, No. CV 06-3459 ABC (PLAx), 2011 WL

                                   2   13127349, at *6–7 (C.D. Cal. Sept. 15, 2011), vacated on recons. in part, 2011 WL 13127211

                                   3   (C.D. Cal. Oct. 13, 2011)); accord, e.g., Silver State, 2016 WL 320110, at *4 (“[A] plaintiff

                                   4   cannot shift to the defendant the burden of attempting to determine the amount of the plaintiff’s

                                   5   alleged damages. The Defendants are not required to compute damages, Rule 26 requires plaintiffs

                                   6   to do so.”) (citations and internal quotation marks omitted). For example, a plaintiff’s disclosing

                                   7   “lump sums for each year of decline in its business and a lump sum for lost business

                                   8   opportunities” without “describ[ing] the assumptions required to calculate those lump sums” or

                                   9   “explain[ing] how it calculated its annual lost revenues, or how it calculated damages from lost

                                  10   business opportunities,” is insufficient to comply with Rule 26. Valley Surgical Ctr. v. Cty. of Los

                                  11   Angeles, No. CV 13-2265-DDP (AGRx), 2017 WL 10574240, at *3 (C.D. Cal. June 29, 2017).

                                  12
Northern District of California
 United States District Court




                                  13   2. Application

                                  14         In its motion, Oracle asks the court to exclude Grouse River’s claimed damages for its

                                  15   supposed failure to comply with its Rule 26 disclosure obligations. The court therefore addresses

                                  16   only the Rule 26 issue and does not address whether Grouse River has admissible evidence to

                                  17   support its claimed damages.5

                                  18         Grouse River produced an initial chart of claimed damages with its initial disclosures on

                                  19   December 27, 2016.6 It produced an updated version of this chart on May 19, 2017, during its

                                  20

                                  21
                                       5
                                  22     For example, the court does not address in this order whether Grouse River produced evidence to
                                       support the damages claimed in its disclosures because that is a separate issue from whether it
                                  23   provided adequate damages computations. Contra Def. Reply – ECF No. 324 at 4. Similarly, the court
                                       does not address whether Grouse River’s former CEO Glen Fallis can lay the foundation for his
                                  24   testimony (or is otherwise competent to testify) about Grouse River’s claimed damages or whether
                                       NetSuite (as opposed to other factors) caused the damages. Contrary to Grouse River’s claim, contra
                                  25   Pl. Opp’n – ECF No. 318, Oracle has not waived the right to object to Mr. Fallis’s testimony on
                                       damages. The court remains skeptical that Mr. Fallis can lay a foundation to testify about damages and
                                  26   causation. Cf. Final Pretrial Order – ECF No. 292 at 18. In sum, the court does not further address the
                                       evidentiary questions about Mr. Fallis’s testimony in this order because its analysis is confined to Rule
                                  27   26.
                                       6
                                           Def. Mot. Ex. B (Pl. Initial Disclosures) – ECF No. 316-2 at 7.
                                  28

                                       ORDER – No. 16-cv-02954-LB                           3
                                   1   Rule 30(b)(6) deposition.7 It then produced a spreadsheet that it claims supports the damages

                                   2   figures in its chart.8 The court addresses each category of damages in turn.

                                   3

                                   4                                              PROJECT COSTS

                                   5       Paid to NetSuite (initially disclosed as        Adequately disclosed
                                           $360,000; disclosed on revised chart as
                                   6                                                       The amount that Grouse River paid to NetSuite
                                           $360,000; disclosed on spreadsheet as           was disclosed on the “Project Costs by Vendor”
                                           $405,690.62)
                                   7                                                       and “NetSuite” tabs of the spreadsheet.9
                                   8       Paid to partners, consultants, systems, and     Adequately disclosed
                                           support related to NetSuite (initially
                                   9                                                       Grouse River’s computations were disclosed on
                                           disclosed as $200,000; disclosed on revised     the “Project Costs by Vendor” and subsequent
                                  10       chart as $200,000; disclosed on                 tabs of the spreadsheet.10
                                           spreadsheet as $158,548.68)
                                  11
                                           Project-related wages (initially disclosed as   Inadequately disclosed
                                  12       $1,000,000; disclosed on revised chart as
Northern District of California




                                                                                           This number appears to be derived from the
 United States District Court




                                           $1,200,000; disclosed on spreadsheet as
                                  13                                                       “Wage Impact” tab of the spreadsheet.11 That tab
                                           $1,342,309.59)                                  takes a column labeled “Wages” and multiplies it
                                  14                                                       by a column labeled “% Allocation to [NetSuite]
                                                                                           Project & Repercussions” to arrive at a “Wages
                                  15
                                                                                           Allocated to NetSuite.” Assuming without
                                  16                                                       deciding that the total wages were adequately
                                                                                           disclosed, the spreadsheet provides no explanation
                                  17                                                       of how the % Allocation column was calculated or
                                                                                           what assumptions went into those percentages.
                                  18                                                       This is inadequate. Cf. Valley Surgical, 2017 WL
                                  19                                                       10574240, at *3.

                                  20

                                  21

                                  22   7
                                        Pl. Opp’n – ECF No. 318 at 3; Pl. Opp’n Ex. 2 (Pl. updated damages chart) – ECF No. 318-1 at 9–10.
                                       The fact that Grouse River produced this updated chart as a deposition exhibit as opposed to as part of
                                  23   an updated set of initial disclosures is not per se disqualifying. Cf. Aspect Sys., Inc. v. Lam Research
                                       Corp., 404 F. App’x 136, 139 (9th Cir. 2010) (affirming district court’s decision that damages
                                  24   disclosure made as part of a mediation statement satisfied Rule 26’s damages-disclosure obligation).
                                  25
                                       8
                                        Pl. Opp’n – ECF No. 318 at 3; Pl. Opp’n Ex. 4 (Pl. spreadsheet) – ECF No. 318-1 at 18–46
                                       (GRN00022231–59). Grouse River provided the court with a copy of this spreadsheet in native format.
                                  26   9
                                           Pl. Opp’n Ex. 4 (Pl. spreadsheet) – ECF No. 318-1 at 24–25 (GRN00022237–38).
                                       10
                                  27     Id. at 24 (GRN00022237), 26–30 (GRN00022239–43), 33–35 (GRN00022246–48), 38–46
                                       (GRN00022251–59).
                                  28   11
                                            Id. at 22 (GRN00022235).

                                       ORDER – No. 16-cv-02954-LB                           4
                                   1                            REPERCUSSIONS ON REVENUE,
                                                      INTRODUCTION OF INEFFICIENCIES, ADDITIONAL COSTS
                                   2
                                        Lost gross profits (not initially disclosed    Inadequately disclosed
                                   3    (lost revenue was disclosed instead);          This number appears to be derived from the
                                        disclosed on revised chart as $6,500,000;
                                   4                                                   “Revenue Impact” tab of the spreadsheet.12 That
                                        disclosed on spreadsheet as $6,666,299.50)     tab takes a column labeled “Actual Revenue” (not
                                   5                                                   profits), and then derives from it a column labeled
                                   6                                                   “Sales Delta” based on an assumption that Grouse
                                                                                       River’s revenue would have grown $1.5 million
                                   7                                                   per year, and then totals the entries in the Sales
                                                                                       Delta column and multiplies it by 35% (without
                                   8                                                   explanation) to arrive at a figure labeled “Lost
                                                                                       Gross Profits.” This spreadsheet does not provide
                                   9
                                                                                       any explanation of the assumptions for Grouse
                                  10                                                   River’s continued growth, the 35% rate, or any
                                                                                       other assumptions behind its conversion from an
                                  11                                                   initial column of “Actual Revenues” (not profits)
                                                                                       to a column of hypothetical “Lost Profits” (not
                                  12                                                   revenues). This is inadequate. Cf. Valley Surgical,
Northern District of California
 United States District Court




                                  13                                                   2017 WL 10574240, at *3 (a plaintiff’s disclosing
                                                                                       “lump sums for each year of decline in its
                                  14                                                   business and a lump sum for lost business
                                                                                       opportunities” without “describ[ing] the
                                  15                                                   assumptions required to calculate those lump
                                                                                       sums” or “explain[ing] how it calculated its
                                  16
                                                                                       annual lost revenues, or how it calculated
                                  17                                                   damages from lost business opportunities,” is
                                                                                       insufficient to comply with Rule 26); Frontline
                                  18                                                   Med. Assocs. v. Coventry Health Care, 263 F.R.D.
                                                                                       567, 569 (C.D. Cal. 2009) (disclosures of
                                  19                                                   revenues without, e.g., computations of expenses,
                                  20                                                   are not sufficient to constitute disclosures of lost
                                                                                       profits).13
                                  21

                                  22
                                       12
                                  23        Id. at 21 (GRN00022234).
                                       13
                                          Grouse River cannot now revert to claiming lost-revenue (as opposed to lost-profit) damages. While
                                  24   its initial disclosures listed a “Lost Revenue” figure, Def. Mot. Ex. B (Pl. Initial Disclosures) – ECF
                                       No. 316-2 at 7, its later disclosures removed its claim for “Lost Revenue” and replaced it with a claim
                                  25   for “Lost gross profits.” Pl. Opp’n Ex. 2 (Pl. updated damages chart) – ECF No. 318-1 at 9; Pl. Opp’n
                                       Ex. 4 (Pl. spreadsheet) – ECF No. 318-1 at 18 (GRN00022231). Having removed “Lost Revenues,”
                                  26   Grouse River cannot change its theory on the eve of trial and claim lost-revenue damages now. Cf.
                                       Vivint, Inc. v. Northstar Alarm Servs., LLC, No. 2:16-cv-00106-JNP-EJF, 2019 WL 1098986, at *9 (D.
                                  27   Utah Mar. 8, 2019) (holding that damages categories were not adequately disclosed for Rule 26
                                       purposes where plaintiff removed the categories in its later supplemental disclosures).
                                  28

                                       ORDER – No. 16-cv-02954-LB                        5
                                   1    Write-off of costs associated with business    Inadequately disclosed
                                        downsizing (initially disclosed as
                                   2                                                   This number appears to be derived from the
                                        $600,000; disclosed on revised chart as        “Equipment” tab of the spreadsheet.14 This tab
                                        $600,000; disclosed on spreadsheet as
                                   3                                                   contains rows labeled “Leaseholds,” “Furniture &
                                        $468,868)                                      Fixtures,” and “Computer Equipment,” with no
                                   4                                                   explanation of what these numbers are or how
                                                                                       they relate to any write-off of costs associated
                                   5
                                                                                       with business downsizing or the assumptions that
                                   6                                                   went into this computation. This is inadequate.

                                   7    Lease expenses related to project              Adequately disclosed
                                        associated requirements for staffing and
                                   8                                                   Grouse River’s computations were disclosed on
                                        testing of secondary location (not             the “Lease” tab of the spreadsheet.15 (The court’s
                                        separately listed in initial disclosures or
                                   9                                                   holding that Grouse River’s computations were
                                        revised chart; disclosed on spreadsheet as     adequate for Rule 26 purposes does not mean that
                                  10    $202,064.72)                                   that these lease expenses are proper damages that
                                                                                       Grouse River can claim against NetSuite.)
                                  11

                                  12    Legal and Financial Expenses incurred          Inadequately disclosed
Northern District of California




                                        from negative project impact (initially
 United States District Court




                                                                                       This number appears to be derived from the
                                  13    disclosed as $250,000; disclosed on revised    “Finance Costs” and “Legal Fees” tabs of the
                                        chart as $300,000; disclosed on
                                  14                                                   spreadsheet,16 but this tab simply lists shareholder
                                        spreadsheet as $423,289.79)                    loans and interest taken on the loans and apparent
                                  15                                                   legal fees paid, with no explanation of how these
                                                                                       numbers relate to the “negative project impact” or
                                  16                                                   the assumptions that went into this computation.
                                                                                       This is inadequate.
                                  17

                                  18    Lost co-op and vendor early-pay discounts      Inadequately disclosed
                                        (initially disclosed as $450,000; disclosed    This number appears to be derived from the “Ad
                                  19    on revised chart as $450,000; disclosed on     Expense Impact” tab of the spreadsheet,17 but this
                                        spreadsheet as $258,182.20)
                                  20                                                   tab does not adequately explain its computations
                                                                                       (and, among other things, appears to arbitrarily
                                  21                                                   add $100,000 in additional damages for “Loss of
                                                                                       vendor sponsored ads & access to promo
                                  22                                                   opportunities,” without explaining how this figure
                                                                                       was calculated). This is inadequate.
                                  23

                                  24

                                  25

                                  26
                                       14
                                            Pl. Opp’n Ex. 4 (Pl. spreadsheet) – ECF No. 318-1 at 31 (GRN00022244).
                                       15
                                            Id. at 36 (GRN00022249).
                                  27   16
                                            Id. at 32 (GRN00022245), 37 (GRN00022250).
                                  28   17
                                            Id. at 23 (GRN00022236).

                                       ORDER – No. 16-cv-02954-LB                        6
                                   1    Inability to address shrinkage, inventory      Inadequately disclosed
                                        errors, and margin inefficiencies through
                                   2                                                   It is not clear how or from where these numbers
                                        lack of visibility into go-live deliverables   were computed. It is not readily apparent from
                                        (initially disclosed as $350,000; disclosed
                                   3                                                   where in the spreadsheet they come (if at all) or
                                        on revised chart as $300,000; disclosed on     what assumptions went into this calculation. They
                                   4    spreadsheet as $500,000)                       appear to simply be lump-sum figures, which is
                                                                                       insufficient. Cf. Valley Surgical, 2017 WL
                                   5
                                                                                       10574240. Even assuming that these numbers are
                                   6                                                   somehow derivable from the spreadsheet, it is not
                                                                                       clear how this would be done. This is insufficient;
                                   7                                                   it is Grouse River’s obligation to clearly disclose
                                                                                       its damages computation, not Oracle’s (or the
                                   8                                                   court’s) job to try to piece it together for Grouse
                                   9                                                   River. Cf. Silver State, 2016 WL 320110, at *4.

                                  10                                            FUTURE COSTS

                                  11    NetSuite Future (disclosed initially, on       Inadequately disclosed
                                        revised chart, and on spreadsheet as
                                  12                                                   It is not clear how or from where these numbers
                                        $45,000)
Northern District of California




                                                                                       were computed. It is not readily apparent from
 United States District Court




                                  13                                                   where in the spreadsheet they come (if at all) or
                                        Partners & Consultants Future (disclosed
                                                                                       what assumptions went into this calculation. They
                                  14    initially, on revised chart, and on
                                                                                       appear to simply be lump-sum figures, which is
                                        spreadsheet as $75,000)
                                                                                       insufficient. Cf. Valley Surgical, 2017 WL
                                  15
                                        Wages Future (disclosed initially, on          10574240. Even assuming that these numbers are
                                  16    revised chart, and on spreadsheet as           somehow derivable from the spreadsheet, it is not
                                        $325,000)                                      clear how this would be done. This is insufficient;
                                  17                                                   it is Grouse River’s obligation to clearly disclose
                                        Lost co-op and vendor early-pay discounts      its damages computation, not Oracle’s (or the
                                  18                                                   court’s) job to try to piece it together for Grouse
                                        (initially disclosed as $550,000; disclosed
                                  19    on revised chart as $500,000; disclosed on     River. Cf. Silver State, 2016 WL 320110, at *4.
                                        spreadsheet as $500,000)
                                  20
                                        Inability to address shrinkage, inventory
                                  21    errors, and margin inefficiencies through
                                  22    lack of visibility (initially disclosed as
                                        $350,000; disclosed on revised chart as
                                  23    $500,000; disclosed on spreadsheet as
                                        $500,000)
                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 16-cv-02954-LB                       7
                                   1                                     FUTURE COSTS MIGRATION

                                   2    Software (disclosed initially, on revised     Inadequately disclosed
                                        chart, and on spreadsheet as $150,000)        It is not clear how or from where these numbers
                                   3
                                                                                      were computed. It is not readily apparent from
                                        Implementation & Services (disclosed
                                   4                                                  where in the spreadsheet they come (if at all) or
                                        initially, on revised chart, and on
                                                                                      what assumptions went into this calculation. They
                                   5    spreadsheet as $250,000)
                                                                                      appear to simply be lump-sum figures, which is
                                   6    Migration Project Wages (disclosed            insufficient. Cf. Valley Surgical, 2017 WL
                                        initially, on revised chart, and on           10574240. Even assuming that these numbers are
                                   7    spreadsheet as $500,000)                      somehow derivable from the spreadsheet, it is not
                                                                                      clear how this would be done. This is insufficient;
                                   8                                                  it is Grouse River’s obligation to clearly disclose
                                        Add 20% for Migration Inefficiencies and
                                        Opportunity Costs (disclosed initially, on    its damages computation, not Oracle’s (or the
                                   9
                                        revised chart, and on spreadsheet as          court’s) job to try to piece it together for Grouse
                                  10    $160,000)                                     River. Cf. Silver State, 2016 WL 320110, at *4.

                                  11                             ADDITIONAL IMPACTS AND REBUILDING
                                  12
Northern District of California




                                        Morale & Turnover (initially disclosed as     Withdrawn
 United States District Court




                                  13    $500,000; disclosed on revised chart as       Grouse River agrees to withdraw its claim for
                                        $600,000; disclosed on spreadsheet as         these damages.18 The court strikes these damage
                                  14    $600,000)                                     claims and grants Oracle’s motion to exclude
                                  15                                                  Grouse River’s presenting these alleged damages
                                        Decline in market share, search presence,
                                                                                      at trial.
                                        and customer satisfaction/retention plus
                                  16    marketing/loyalty efforts required to
                                  17    recoup (disclosed initially, on revised
                                        chart, and on spreadsheet as $2,000,000)
                                  18
                                        Strained and lost relationships with
                                  19    vendors (initially disclosed as $2,500,000;
                                        disclosed on revised chart as $3,000,000;
                                  20
                                        disclosed on spreadsheet as $3,000,000)
                                  21
                                        Personal stress on relationships, family,
                                  22    finances of executives and key employees
                                        (disclosed initially, on revised chart, and
                                  23    on spreadsheet as $1,000,000)
                                  24    Loss of Brand Equity Value and strained
                                  25    relations with lenders/investors (disclosed
                                        initially, on revised chart, and on
                                  26    spreadsheet as $3,000,000)

                                  27

                                  28   18
                                            Pl. Sur-Reply – ECF No. 325 at 4.

                                       ORDER – No. 16-cv-02954-LB                      8
                                   1        Given that trial starts tomorrow (and was supposed to start today), Grouse River’s failure to

                                   2   disclose adequate computations for those categories of damages listed as inadequate above is not

                                   3   harmless error, and it was not substantially justified. The court grants Oracle’s motion in limine in

                                   4   part for the categories listed above as inadequately disclosed or withdrawn and excludes Grouse

                                   5   River’s evidence and arguments regarding those damages categories. The court denies Oracle’s

                                   6   motion for the categories of damages listed above as adequately disclosed.19

                                   7

                                   8        IT IS SO ORDERED.

                                   9        Dated: July 8, 2019

                                  10                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       19
                                         This does not mean that evidence regarding those damages categories necessarily is admissible.
                                  28   (Among other things, Grouse River must lay a foundation for its claimed damages.)

                                       ORDER – No. 16-cv-02954-LB                        9
